 Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 1 of 14




Plaintiff Exhibit M
          Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 2 of 14

                                     Confidential —Attorneys' Eyes Only



Message
From:          Thomas Philip [                   ]
               Thomas Philip <t                   >[                       ]
an behalf of
Sent:          S/4/2016 3:24:47 PM
To:
Subject:       Re:lncident



Thanks for the update~ -glad you're getting good advice

Hang ~n there and keep me posted

T



Thomas W. Philip
Headmaster
Brunswick school
10Q Maher Avenue, Greenwich, CT
06830
office:

> On Aug 4, 2016, at 2:57 PM, ~'     ~~~~                                      wrote:

> Hi Mr. Phillip,
                                                                                     interview yet because
> T met with the attorneys yesterday and they told me T shouldn't go to the police said that they spoke
               speak with the detective  first. r  called them this morning and they
they wanted to                                                                        give me another call
with the detective and are going to figure Dut the story and that they are going to            I hope it
                                    me  with the  lawyers. I'm sorry for this whole situation.
next week, Thank you for contacting
all turns out okay. Have a great weekend.
> Thanks,


 > Sent from my iPhone




                                                                                           WICK - 00331
           Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 3 of 14

                                      Confidential —Attorneys' Eyes Only



Message
From:          Thomas Philip
an behalf of   Thomas Philip
Sent:          8 12 2016 2:02:45 PM

Subjeck:       Re: Updates



'iPeter
Thanks for the update; I haven't heard anything more either so
(without jinxing anything) z take that as a good sign

don't worry about rthe summer read; when you make a class switch you
get credit for whatever book you've read

T

Thomas W. Philip
Headmaster
Brunswick school
100 Maher Avenue, Greenwich, CT
06830
pffice:

 > On Aug 12, 2016, at 1:37 PM, ~~`~                                              wrote:

 > Hey Mr. Philip,
 > ]ust wanted to let you know that we haven't heard anything from the lawyers or the detective in the
 past couple days. i was just wondering if maybe they have contacted you or 'if Mr. ~.-     gave you a call
 back. Anyways, thank you for the meeting earlier this week, it really helped me out. one ast thing, I
 had to read "The F9 re Next Time" by Jamas Baldwin for the us History Civil Rights class. Is that the same
 book we have to read for your class? Have a nice weekend.
    ~~
 Peter




                                                                                            WICK - 00336
           Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 4 of 14

                                     Confidential —Attorneys' Eyes Only




To:          Thomas Phllip
Subject:     Re: Follow-up


Okay thank you Mr. Philip and yeah I k~aven't heard anything from the police.
See you Monday.

On Thu, Auk; 18, 2016 at 4:16 PM,Thomas Philip <                                      wrote:
~" "

Totally understand, Y know this whole thing is cause for a lot of anxiety

I didn't learn a whole lot from Mr ~•-    so faz, although I expect to hear more from him soon. He did,
                                                                                                  we meet.
however, raise some points which differ from what you and I discussed ~~hich we can go over when

I assume you haven't heard anything more from the police which I take as a good sign

See you Monday afternoon, I hope

T

Thomas W.Philip
Headmaster
Brunswick School
1~0 Maher Avenue, Greenwich, CT
06830
Office:

                           '
 On Aug 18, 2016, at 4:10 PM,    .- ~
                              - -'                                                      wrote

                                                                                                     could you just
 Will do Mr. Philip. I'm kinda anxious. I know we are going to talk about it all when we meet, but
                                                              Once again, I am  so sorry for this whole situation.
 tell me if I should be worried orif everything will be okay?
 Thank you.so much for all your support through this.



 On Thu, Aug 18, 2016 at 3:52 PM,Thomas Philip <                                     > wrote:
 Sounds good       - ]et me know

 T

 Thomas W.Philip
 Headmaster
 Brunswick Schoo]
 100 Malier Avec;ue, Gzeenwich, CT
 06830
 Office:

  On Auk 1$, 2016, at 3:39 PM,~~.
                               '                  ~                                      wrote:


                                                                                                  WICK - 00340
         Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 5 of 14

                                      Confidential —Attorneys' Eyes Only



Hi Ms.Philip,
Ptn glad you-spoke with Mr. ~•-       . T hope the conversation went well. Anyways, I have varsity soccer tryouts
next week, but they still haven't released the times. Oz2ce they do,I will be able to give you a specific time, but
we will most likely be able to meet Monday afternoon. If that works with you.
Thanks,


On Thu, Aug 18, 2016 at 3:23 PM,Thomas Philip <                                      > wrote:


I finally heard back from ~.-      and would like to sit down with
you and your mom and/or dad to follow-up

I'nn out of the office tomorrow, so could you email me back with some
days/times that would work for you to come-in next week and meet with
me?

Thanks

T

Thomas W. Philip
Headmaster
Brunswick School
100 Maher Avenue, Greenwich, CT
06830
Office:




'Peter Roe




                                                                                                   WICK - 00341
Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 6 of 14

                          CONFIDENTIAL

          8:37 q                                        ~   •, :;■■i,~

                                  ~~~

                                Peter


                              iMess2ge
                         24 Auq 2016, 2.32 fpm


           Hi Mr. Philip, its ~    My parents
           and I received the etter you sent,
           but we were just wondering if GA
           managed to split the Chinese class
           into two blocks and if Ms. Beattie
           was able to place me into your US
           History class.

                          7 Sep 2016, 11 ~49 ain


          Hey Mr. Phili
          ~anci                   got calls
          from the police. They haven't
          spoken to them yet. Should I call
          Phillip Russell and let him know?




            gave him a call and the guy is
           going to let Russell know once he
           gets in. He is going to give me a
           call back around 2:30.

                                                        Ok - thx

                          23 Se{a 2016, 3;16 ~~m


                   QJ



                          n ~                      '%
                                                                         WICK000717
Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 7 of 14

                           CONFIDENTIAL

          8.37 q                                      ^ ~~~~

                                   !~R~


                                 Peter




           Yeah I'm doing better. Going to
           practice now. Thanks mr Philip

                          30 ~se~ L016, 12:42 pr~1


           Hi mr Philip,
             got a cal{ from a law firm but I was
           in class when they called me. They
           didn't leave a message so I wasn't
           sure who the attorney was and the
           secretary asked me to find that out
           first then give them a call back
           later. Do you know the attorneys
           name? Let me know.
           Thanks




            did but the secretary said that
           there are over 30 attorneys in the
           firm and that she needs to know
           who to send me to

                                      His name is Mike Jones



                 ~~


               0 ~ ~ '%
                                                               WICK000718
Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 8 of 14

                            CONFIDENTIAL

          8=37 ~9                                      •; !~ p




           Okay thanks f'I! give him a ca{I right
           now

           f spoke with him. M am going to
           meet with him this afternoon
           around 315

                               Ok - let me know how it goes

                            ~0 Sep 2016, 5'13 pm


           Just finished meeting with him. He
           is going to continue investigating
           and then is going to decide
           w hether or not it is a good idea to
           switch lawyers or not. He is going
           to give me a call later this weekend
           or Monday to let me know b




           Not really

                                                               ~
                                                           ~ i
                                                   ~~~

                            5 Oct 2016, 545 pm


           Hey mr. Philip

                 ~~

                    ~,               ~t Pay    ~ ,`   ~y           +•



                                                                        WICK000719
Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 9 of 14

                           CONFIDENTIAL

          8 38~                                       .~    -.~ t~
                                                                 i i,

                                  PR~

                                 Peter


                                                    Of eou~se

                           6 Oct 2Q16, 108 pm


           Can we meet after this block?




                           11 Oct 2016, 1118 am


           Hey mr Philip,
           Jones texted me and wants to
           speak with me. Could I use the
           Altman room after this block?

                           Of course -fill me in afterwards

           Okay will do

             am outside the Altman room can I
           jusfi go in? Or is there a meeting in
           there?




                         guess there is a meeting iri there
                        but it should be done and the rooi~n


         a~~
                  .~~               s(gay       +          ~~    (




                                                                        WICK000720
Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 10 of 14

                            CONFIDENTIAL

          8 38 ~4                                    ~~ ^ ~~

                                    PR


                                  Peter


           Yeah I just used the black box but
           Jones was busy he is going to call
           me back around 1230

           He's actually backed up with
           meetings and court so he's going
           to give me a call around 545. i'll fill
           you in after I speak with him

                                                     Ok - thx

                            12 C7ct 201 G, 3:38 pm


           Hi Mr. Philip,
            spoke with Jones yesterday. He
           just wanted to go aver same
           details. He met with the gpd today
           and they are not sure what to do.
           They sill have to inve ~ t . He
           told me to speak wit              '°
           and '~       rt order to get t eir
           parents number so he can give
           them a call and get permission to
           s eak with them. l spoke with
            .~    ~Iready and she is willing to
           spec . 1 h         been able to reach
            ' "     r~~yet but I will talk to
           them at school tomorrow. Jones
           also said that what Phillip Russe(I
           said was false so I think ~we made a




                                      ifray            ~g~      .Y.
                    ~~



                                                                      WICK000721
Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 11 of 14

                              CONFIDENTIAL

          4:034                                                    .~    -: ~ i~


                             New iMessage                               Cancel


        ''
             told me to speak with
             and ~in order to get their
             parents number so he can give
             them a call and get permission to
                    with them. I spoke with
                     Iready and sloe is willing to
             s ea . f ~~~bEen able to reach
         ~          or        et but I will talk to
             them at school tomorrow. Jones
             also said that what Philip Russell
             said was false so I think we made a
             good call by moving to Jones. Can
             we meet tomorrow? Let me know.
             Thanks


                   ~~            iMessag~:


                  ~f

         g w e               r        t       y        u       i        o        p

             a s d                f       g        h       j       k°

         Q         z x c v                         b n m

              123,         space              ~a                        return




                                                                                     WICK000722
Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 12 of 14

                          CONFIDENTIAL

          8:38'9                                   .~ ^iii,

                                 PR

                                Peter


                          19 Oct 2016, 7.07 pm


           Hey mr. Philip,
            ' 'spoke with the police today
           he said it went well. Do you know if
                 has gone yet?




           Alright great! Hope their
           statements help my case.

                                                    Me too!

                          20 Oct 2016, 12:27 pm


            Hey could {use the Altman room
            during d block?

                                                  Absolutely

            Okay great. Thank you. I am going
            to give Jones a c     tell him that
            both ~'`      nd '`    ade
            statements and a so ask him if
                    statement would help the


          U        ~~ ~ iM~~~sacae                       Q




                                                               WICK000723
Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 13 of 14

                          CONFIDENTIAL

          •     y
                                                         .~ ^ ~l~:,




                                ~~
                          7 Nov 2016, 10'?.0 am


           Can I use the Altman room quickly
           to call Jones?

                                                     ~k~sc~l~~te►y

                          14 f~hv ~t~1~, 1'2~) ~~m


           Can I use the Altman room?

                          14 Nav 2U16, 5:19 pm


           Jones just called me back he said
           that the cpd was going to meet
           with        today and confront her
           about t e contradicting
           information and that he believes he
           will hear back fram them tomorrow.




                          1~ Nnv 2016, 1115 pm


           Hi mr Philip
           Just wondering if       would be
           able to say anything a aufi the
           situation at the ga assembly
           tomorrow? Do you think she'd even
           be allowed to say something about
           ~t~

                    ~~




                                                                      WICK000724
Case 3:18-cv-01322-KAD Document 308-13 Filed 09/29/20 Page 14 of 14

                              CONFIDENTIAL

          ,~     • y                                 .~   ~~li'


                                    PR


                                    eter




                             19 Jan 2Q17, 255 pm




                             19 Jan 2017, 6=18 pm




           Yeah Jones t.oid me the same thing.
           i really hope it all ends soon



               Hey Mr. Philip,
               I've been studying at school this
               past weekend. My wifi at my house
               has been down since Thursday
               night so I can't study at home. But
               one of the maintenance guys said
               he is kicking everyone out at 6 or




                                                                  WICK000728
